COURT OF APPEALS OF VIRGINIA


Present: Judges Kelsey, Petty and Senior Judge Bumgardner


CONSUELO SHALLCROSS
                                                                MEMORANDUM OPINION*
v.     Record No. 1861-06-2                                         PER CURIAM
                                                                   MARCH 13, 2007
HANOVER COUNTY DEPARTMENT
 OF SOCIAL SERVICES


                     FROM THE CIRCUIT COURT OF HANOVER COUNTY
                              Horace A. Revercomb, III, Judge

                 (Steven M. Marks, on brief), for appellant.

                 (Sterling E. Rives, III, County Attorney; Dennis A. Walter, Senior
                 Assistant County Attorney; Russell E. Allen, Guardian ad litem for
                 the minor child; Witmeyer & Allen, PLC, on brief), for appellee.


       On July 10, 2006, the trial court terminated the residual parental rights of Consuelo

Shallcross to her child, C.S., pursuant to Code § 16.1-283(B). On appeal of this decision, Shallcross

challenges the sufficiency of the evidence to support the termination and contends the trial court

employed an improper standard in reaching its decision. Upon reviewing the record and briefs of

the parties, we conclude this appeal is without merit. Accordingly, we summarily affirm the

decision of the trial court. See Rule 5A:27.

                                                   I.

       On appeal, we view the evidence in the “‘light most favorable’ to the prevailing party in

the circuit court and grant to that party the benefit of ‘all reasonable inferences fairly deducible

therefrom.’” Toms v. Hanover Dep’t of Soc. Servs., 46 Va. App. 257, 262, 616 S.E.2d 765, 767



       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
(2005) (quoting Logan v. Fairfax County Dep’t of Human Dev., 13 Va. App. 123, 128, 409
S.E.2d 460, 463 (1991)).

       Shallcross married C.S.’s father in 1995. Two sons, S.S. and C.S., were born of the

marriage.1 Shallcross abused alcohol while living with the father, who also used drugs daily.

When S.S. was two years old, Shallcross lost custody of him due to her alcoholism and her

destructive relationship with the father.2

       In 2004, Shallcross was living in an apartment with C.S, who was then four years old.

Wilbert Van Staden, Shallcross’ neighbor, observed C.S. on occasion playing unsupervised in

the parking lot of the apartment building. On the afternoon of June 25, 2004, C.S. went to Van

Staden’s home and asked for help. C.S. said he was unable to awaken his mother. When Van

Staden went to Shallcross’ home, he found her asleep on the couch.

       At about 9:00 p.m. on June 25, 2004, the police went to Shallcross’ home in response to a

911 “hangup” call. When Shallcross answered the door, she appeared intoxicated and smelled of

alcohol. After a discussion regarding the possible involvement of the Hanover County

Department of Social Services (DSS), Shallcross went inside and refused to answer the door.

Police officers told Shallcross they wanted to ensure that her son was all right. Eventually,

Shallcross permitted the police and a social worker to enter the home and view C.S., who was in

pajamas and appeared to have just been awakened. When Shallcross stepped outside to smoke a

cigarette, the police arrested her for being drunk in public. C.S. was taken into custody by DSS,

and remained in foster care until the termination of Shallcross’ parental rights.



       1
         C.S. was born on October 6, 1999. The record does not reflect the birth date of S.S., but
he is several years older than C.S.
       2
          At the time Shallcross’ parental rights to C.S. were terminated, the father was believed
to be in California, and he had no involvement or contact with C.S. The father’s parental rights
to C.S. also were terminated.
                                                 -2-
       When C.S. entered foster care, he had a severe case of head lice and had an infected

earlobe. He reported to social workers that his mother “won’t stop drinking.” C.S. knew to call

911 if someone is “passed out.” C.S. had witnessed violence between Shallcross and her

boyfriend. C.S. also reported that he and Shallcross had searched for food in trash dumpsters

outside fast food restaurants.

       The initial foster care plan, which included a goal of returning home, required Shallcross

to complete assessments for parenting and substance abuse and to follow the resulting treatment

recommendations. Shallcross also was required to maintain stable employment and housing.

       Frank Valentine, a substance abuse counselor, performed an assessment of Shallcross in

September 2004. Shallcross met the criteria for alcohol dependence, and had an extensive

history of alcohol abuse. Valentine recommended that Shallcross participate in intensive

substance abuse treatment on an out-patient basis. Shallcross, however, failed to obtain such

treatment.

       Shallcross had a criminal history that included arrests for being drunk in public and

driving while intoxicated. After C.S. entered foster care, Shallcross continued to engage in

behavior resulting in criminal convictions and incarceration. On July 27, 2004, Shallcross was

arrested upon charges of arson and conspiracy, and she remained incarcerated for four weeks.

On January 11, 2005, Shallcross was convicted of the destruction of property and sentenced to

twelve months in jail.

       On March 26, 2005, Shallcross was arrested for committing assault and battery upon her

father, Raymond Whittaker, with whom she had been living.3 When the police stopped

Shallcross’ vehicle to arrest her, she smelled of alcohol, refused to cooperate with the officers,



       3
        Shallcross and Whittaker had a history of violence between them. When Shallcross was
young, Whittaker had blackened his daughter’s eye.
                                             -3-
and assaulted the officers. Upon conviction of charges resulting from the incident, Shallcross

remained incarcerated until May of 2006.

        In February 2005, the goal of C.S.’s foster care plan was changed to adoption. DSS

advised Shallcross that it would be beneficial for her to receive in-patient treatment for her

alcoholism and offered to pay for the treatment. She refused.

        C.S. made progress while in his foster care placement in the home of Shallcross’ cousin.

Barbara Smith, a licensed clinical social worker, provided counseling for C.S. from August of

2004 to October of 2005. Initially, C.S. was overly anxious, exhibited oppositional behavior,

and was having difficulty sleeping. C.S. progressed academically, socially, and behaviorally to

the point that counseling was discontinued.

        At the termination hearing in circuit court on July 10, 2006, Shallcross testified that she

was an alcoholic, but had been sober since her incarceration in March of 2005.4 After her release

in May of 2006, Shallcross had resumed living with Whittaker, and she had obtained full-time

employment. She was participating in a sixteen-week psychotherapy group. Shallcross stated

that she had refused to enter an in-patient program because she had done so eleven years earlier,

the treatment was unsuccessful, and she had resumed drinking afterward.

                                                 II.

        As a threshold matter, DSS contends the trial court erred in refusing to dismiss the case

based upon a lack of jurisdiction. Specifically, DSS argues that Shallcross’ notice of appeal

from the juvenile court’s decision to terminate her parental rights was defective because it failed

to name Shallcross as the appellant or DSS as the appellee, both of whom were necessary parties

to the action.



        4
        Valentine opined that even if Shallcross had remained sober for this period, under the
circumstances she was at great risk for relapse.
                                                -4-
       The notice of appeal was filed in writing using a pre-printed form. The notice referenced

the date of the juvenile court’s decision to terminate Shallcross’ parental rights, as well as the

case number of the juvenile court proceeding. The notice named Steve Marks, Shallcross’

attorney, as the appellant. Beneath Marks’ name and contact information was a blank indicating

“Relationship to Child.” In the blank was written, “Mother (Consuelo Shallcross).” C.S.’s name

was inserted within the style of the case as it was to proceed in the circuit court. The name of

C.S.’s guardian ad litem also was included in the notice of appeal.

       “Rule 8:20 governs the procedure for appealing from a judgment of the juvenile court.”

Jones v. Div. of Child Support Enforcement, 19 Va. App. 184, 190, 450 S.E.2d 172, 176 (1994).

Rule 8:20 provides: “All appeals shall be noted in writing. An appeal is noted only upon timely

receipt in the clerk’s office of the writing. An appeal may be noted by a party or by the attorney

for such party.” If the requirements of Rule 8:20 are not followed, the circuit court does not

obtain jurisdiction over the matter and the case should be dismissed. See Jones, 19 Va. App. at

191, 450 S.E.2d at 176-77. “[T]he notice of appeal, when filed, effectively transfers jurisdiction

from the juvenile court to the circuit court and places the named parties within the jurisdiction of

the circuit court.” Albert v. Ramirez, 45 Va. App. 799, 805, 613 S.E.2d 865, 867 (2005).

       The notice of appeal filed by Shallcross’ attorney complied with the requirements of Rule

8:20. It was timely filed, see Code § 16.1-296(A), in writing, and it identified the proceeding

and order being appealed. Pursuant to Rule 8:20, it was permissible for the appeal to be noted by

Shallcross’ attorney. The notice referenced by name Shallcross, C.S., and his guardian ad litem.

Because the notice of appeal was not defective for failing to comply with Rule 8:20, the trial

court did not err in refusing to dismiss the matter for lack of jurisdiction.




                                                 -5-
                                                 III.

        Shallcross contends the trial court erred in terminating her parental rights pursuant to Code

§ 16.1-283(B). When reviewing a decision to terminate parental rights, we presume the circuit

court “‘thoroughly weighed all the evidence, considered the statutory requirements, and made its

determination based on the child’s best interests.’” Toms, 46 Va. App. at 265-66, 616 S.E.2d at

769 (quoting Fields v. Dinwiddie County Dep’t of Soc. Servs., 46 Va. App. 1, 7, 614 S.E.2d 656,

659 (2005)). “The trial court’s judgment, ‘when based on evidence heard ore tenus, will not be

disturbed on appeal unless plainly wrong or without evidence to support it.’” Id. at 266, 616

S.E.2d at 769 (quoting Logan, 13 Va. App. at 128, 409 S.E.2d at 463 (citation omitted)). “In its

capacity as factfinder, therefore, the circuit court retains ‘broad discretion in making the

decisions necessary to guard and to foster a child’s best interests.’” Id. (quoting Farley v. Farley,

9 Va. App. 326, 328, 387 S.E.2d 794, 795 (1990)).

        Under Code § 16.1-283(B), the parental rights of parents of neglected or abused children

may be terminated if the court finds by clear and convincing evidence that termination is in the best

interests of the children and that:

                1. The neglect or abuse suffered by such child presented a serious
                and substantial threat to his life, health or development; and

                2. It is not reasonably likely that the conditions which resulted in
                such neglect or abuse can be substantially corrected or eliminated
                so as to allow the child’s safe return to his parent or parents within
                a reasonable period of time. In making this determination, the
                court shall take into consideration the efforts made to rehabilitate
                the parent or parents by any public or private social, medical,
                mental health or other rehabilitative agencies prior to the child’s
                initial placement in foster care.

        Shallcross contends the evidence did not prove there had been neglect or abuse that

presented a serious and substantial threat to the life, health or development of C.S. To the

contrary, the evidence proved that on a regular basis before C.S.’s removal from Shallcross’


                                                 -6-
custody, she neglected his needs and left him unsupervised while she consumed alcohol. C.S.

reported that his mother would not stop drinking and that she provided food for him from trash

dumpsters. At the time of his removal, C.S. demonstrated physical and emotional signs of abuse

and neglect.

       Shallcross also contends the evidence was insufficient to meet the requirement contained

in Code § 16.1-283(B)(2) that it was not reasonably likely the conditions resulting in the neglect

or abuse could be substantially corrected or eliminated to allow C.S.’s safe return to her.

However, prima facie evidence of this condition may be established by proof that

               [t]he parent . . . [has] habitually abused or [is] addicted to
               intoxicating liquors . . . to the extent that proper parental ability has
               been seriously impaired and the parent, without good cause, has
               not responded to or followed through with recommended and
               available treatment which could have improved the capacity for
               adequate parental functioning[.]

Code § 16.1-283(B)(2)(b).

       Shallcross, an admitted alcoholic, made no effort to follow the treatment

recommendations as DSS required. In fact, after C.S. entered foster care, Shallcross continued to

drink and to engage in behavior resulting in criminal convictions. Shallcross was incarcerated

for a significant portion of time while C.S. was in foster care. Shallcross’ incarceration was “a

valid and proper circumstance which, when combined with other evidence concerning the

parent/child relationship, can support [the] court’s finding that the best interests of the child will

be served by termination.” Ferguson v. Stafford County Dep’t of Soc. Servs., 14 Va. App. 333,

340, 417 S.E.2d 1, 5 (1992). Thus, the facts and circumstances were sufficient to prove the

condition contained in Code § 16.1-283(B)(2)(b).

       Shallcross contends DSS did not provide services to facilitate the child’s safe return to

her after the juvenile court ordered termination. However, “[n]othing in Code § 16.1-283 or the

larger statutory scheme requires that [rehabilitative] services be provided in all cases as a
                                                 -7-
prerequisite to termination under subsection B.” Toms, 46 Va. App. at 268, 616 S.E.2d at 771.

Subsection (B)(2) “does not create specific timeframes” within which rehabilitative services

must be provided to a parent after the child enters foster care. Id. at 269, 616 S.E.2d at 771.

        The evidence proved that DSS made available to Shallcross the services she needed to

attain the goals of the initial foster care plan. Shallcross failed to take advantage of these

services, and continued to engage in destructive behavior. Ultimately, Shallcross refused to

obtain in-patient care for her substance abuse although DSS advised her to do so.5

        We recognize that “‘[t]he termination of [residual] parental rights is a grave, drastic and

irreversible action.’” Helen W. v. Fairfax County Dep’t of Human Dev., 12 Va. App. 877, 883,

407 S.E.2d 25, 28-29 (1991) (quoting Lowe v. Dep’t of Public Welfare of Richmond, 231 Va.
277, 280, 343 S.E.2d 70, 72 (1986)). However, “[i]t is clearly not in the best interests of a child

to spend a lengthy period of time waiting to find out when, or even if, a parent will be capable of

resuming his [or her] responsibilities.” Kaywood v. Halifax County Dep’t of Soc. Servs., 10
Va. App. 535, 540, 394 S.E.2d 492, 495 (1990). In determining what is in the best interests of a

child, this Court has stated:

                a court must evaluate and consider many factors, including the age
                and physical and mental condition of the child or children; the age
                and physical and mental condition of the parents; the relationship
                existing between each parent and each child; the needs of the child
                or children; the role which each parent has played, and will play in
                the future, in the upbringing and care of the child or children; and
                such other factors as are necessary in determining the best interests
                of the child or children.

Barkey v. Commonwealth, 2 Va. App. 662, 668, 347 S.E.2d 188, 191 (1986).



        5
         Shallcross also contends the trial court used an incorrect standard in determining that
DSS had established the conditions required for a termination pursuant to Code § 16.1-283(B).
Shallcross’ argument amounts to nothing more than a challenge to the sufficiency of the
evidence to support the termination. Having concluded the evidence was sufficient to prove the
requirements of Code § 16.1-283(B)(1) and (2), we need not consider this question.
                                                -8-
       Although Shallcross claimed to have remained sober in the months preceding the

termination hearing, “‘past actions and relationships over a meaningful period serve as good

indicators of what the future may be expected to hold.’” Winfield v. Urquhart, 25 Va. App. 688,

696-97, 492 S.E.2d 464, 467 (1997) (quoting Linkous v. Kingery, 10 Va. App. 45, 46, 390
S.E.2d 188, 184 (1990)). Following C.S.’s removal, Shallcross did nothing to halt her substance

abuse until she was incarcerated for more than a year. Moreover, the circumstances indicated

Shallcross was at a high risk for relapse. Therefore, the trial court did not err in concluding it

was in the best interests of C.S. to terminate Shallcross’ parental rights.

                                                 IV.

       Because sufficient evidence supports the trial court’s decision, we summarily affirm the

termination of Shallcross’ parental rights pursuant to Code § 16.1-283(B).

                                                                              Affirmed.




                                                 -9-